 1   Courtney B. Abrams
     (Admitted Pro Hac Vice)
 2   cabrams@merlinlawgroup.com
     Michael J. Ponzo
 3   (Admitted Pro Hac Vice)
     mponzo@merlinlawgroup.com
 4   MERLIN LAW GROUP, P.A.
     403 Hill Street
 5   Reno, Nevada 89501
     (775) 229-8021
 6
     Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
     NECHE, LLC, a Nevada Limited            Case No. 2:19-cv-01016-APG-VCF
11   Liability Corporation,
12                     Plaintiff,           [PROPOSED] ORDER GRANTING
                                            WITHDRAWAL OF COUNSEL
13           vs.                            ADMITTED PRO HAC VICE
14   ALLIED INSURANCE COMPANY
     OF AMERICA, an Ohio
15   Corporation,

16                     Defendants.
17
             Courtney B. Abrams and Michael J. Ponzo having filed their Motion to
18
     Withdraw as Counsel Admitted Pro Hac Vice, said motion having been noticed, no
19
     objections having been made, and the Court being fully apprised in the premises, and
20
     good cause appearing, it is hereby
21
             ORDERED, that said motion is hereby granted, and Courtney B. Abrams and
22
     Michael J. Ponzo’s pro hac vice permissions to practice in the above entitled matter
23
     are hereby withdrawn.
24
             Dated
             Dated:this _____________
                    March  13, 2020.  day of ______________, 2020.
25
26
27                                           The Honorable Andrew P. Gordon
                                             UNITED STATES DISTRICT JUDGE
28



     T2478298.DOCX;1
